Citation Nr: 1432842	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pain, and if so, whether service connection should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to higher initial evaluations for degenerative joint disease of the lumbar spine, rated as noncompensably disabling from December 3, 1999 to February 11, 2009, as 20 percent disabling from February 12, 2009 to October 17, 2012, and as 40 percent disabling from October 18, 2012.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Historically, the RO denied service connection for a back disability and chest pain in a July 2000 rating decision.  In February 2009, the RO determined that the denial of service connection for degenerative joint disease of the lumbar spine was clearly and unmistakably erroneous, and granted service connection with a noncompensable evaluation effective December 3, 1999, the date of receipt of the original claim.  The Veteran disagreed with the evaluation assigned.  In April 2009, the RO granted a 20 percent evaluation for the disability, effective February 12, 2009.  The Veteran disagreed with the effective date of the increased evaluation.  Finally, the RO granted a 40 percent evaluation in an October 2012 rating decision, effective October 18, 2012.  As the Veteran has pursued higher evaluations from the initial grant of service connection, the Board has characterized the issue as one for higher initial evaluations, as stated above.

The October 2012 rating decision also granted service connection and assigned evaluations for radiculopathy of the right and left lower extremities; however, there is no indication that the Veteran has disagreed with these ratings.  Thus, these issues are not in appellate status and will not be addressed herein by the Board.

The issues of entitlement to service connection for chest pain, an acquired psychiatric disorder, and sleep apnea; as well as the issue of higher initial evaluations for degenerative joint disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied service connection for chest pain; the Veteran did not appeal.

2.  The evidence received since the July 2000 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a disability characterized by chest pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the Board has determined that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for chest pain, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Board observes that the RO reopened the claim of entitlement to service connection for  hearing loss and considered it on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Service connection for chest pain was denied by the RO in a July 2000 rating decision.  The RO noted that the Veteran had been seen during service with complaints of chest pain, but that the medical evidence revealed no definitive diagnosis to which the symptom of chest pain could be attributed.  It specified that the Veteran was seen with relevant complaints in December 1987 and July 1991.  It determined that there was no permanent residual or chronic disability subject to service connection.  

Of record at the time of the July 2000 rating decision were the Veteran's service treatment records.  They show that the Veteran underwent testing during service.  on treadmill stress test in February 1992, the provider noted that the Veteran's history included chest pain and that he also had a history of esophageal spasm and that he was on nitroglycerin which he had last taken in January 1992.  The impression was normal exercise response.   

As discussed, service connection for chest pain was denied because there was no definitive diagnosis to which the symptom of chest pain could be attributed, and no permanent residual or chronic disability subject to service connection.  Since the July 2000 rating decision, evidence added to the record includes a statement from a private physician, N.A.O., M.D., indicating that the Veteran had experienced chest pain and subsequent cardiorespiratory arrest.  She noted that the Veteran's chest pain was an oppressive type that improved with the use of nitroglycerin.  She indicated that the improvement of symptoms with nitroglycerin suggested myocardial muscle ischemic problems and that the Veteran should be carefully evaluated.  As this statement suggests a relationship between the chest pain complaints during service and a current disability, the Board concludes that it cures a previously existing defect, and that the claim of entitlement to service connection for a disability characterized by chest pain may be reopened.  

The reopened claim will be addressed in the REMAND below.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

As an initial matter, the Board observes that the record contains a copy of VA discharge patient instructions dated in February 2010 and submitted by the Veteran in March 2010.  This document indicates that the Veteran was hospitalized from February 2, 1010 to February 8, 2010, apparently for psychiatric reasons.  However, diagnoses listed also include sleep apnea, low back pain, hypertension, and bronchial asthma.  The inpatient treatment records are not associated with the claims file or Virtual VA (VVA) efile.  Thus, the extent of treatment received is unclear.  On remand, efforts should be made to obtain records of any relevant VA treatment the Veteran has undergone from February 2010 to the present, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With respect to the claims of entitlement to service connection for a disability characterized by chest pain and an acquired psychiatric disorder, the Board notes that complaints of chest pain were recorded during service, and a history of esophageal spasm was noted.  Post-service, a private physician has indicated that improvement of symptoms from the use of nitroglycerin suggests a cardiac etiology.  Moreover, the Veteran has reported that he experienced anxiety and panic attacks during service, and that he has continued to experience these symptoms.  It is unclear whether the chest pain reported during and following service might have a psychiatric component.  The Board therefore concludes that VA examinations are warranted to determine whether any currently present disability characterized by chest pain and the claimed acquired psychiatric disorder are related to service.  

Regarding the issue of entitlement to service connection for sleep apnea, a private provider noted in a June 2010 statement that the Veteran developed symptoms of sleep apnea during service.  She noted the Veteran's report that his wife used to tell him that he snored loudly, especially when he was very tired.  On VA examination in October 2012, the examiner concluded that sleep apnea was not related to service.  She indicated that there was no evidence in the service records of symptoms to include loud snoring and morning headache.  However, the Veteran has reported that he did in fact experience loud snoring and morning headaches during service.  Moreover, the examiner noted the Veteran's history of cardiorespiratory arrest and diagnosis of esophageal spasm during service, but provided no discussion regarding whether such was indicative of sleep apnea.  Because the examiner did not discuss the Veteran's competent statements regarding symptoms during service, or indicate the significance of a diagnosis of cardiorespiratory arrest during service, the Board finds that the examination report is not adequate for the purpose of deciding this claim.  A new examination should be conducted.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran, to include the inpatient records for the February 2010 hospitalization, and associate them with the claims file.  

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the development described above, schedule the Veteran for a VA examination to determine the etiology of any currently present disability characterized by chest pain.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability characterized by chest pain.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability began in service or is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Upon completion of the development described in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such psychiatric disorder began in service or is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's statements indicating that he experienced panic attacks during service and that they continued following service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon completion of the development described in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea began in service or is related to any disease or injury in service (to include findings of esophageal spasm noted during service).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's statements indicating difficulty breathing while sleeping and the private clinician's discussion indicting the longstanding nature of the Veteran's sleep apnea.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private sleep medicine records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


